Citation Nr: 0323259	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  93-14 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a fracture of the left fifth 
metacarpal.  

2.  Entitlement to an initial compensable disability rating 
for residuals of a scalp laceration.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from October 1988 
to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  In that decision, the RO granted service connection 
for residuals of a scalp laceration and for residuals of a 
fracture of the left fifth metacarpal and assigned 
noncompensable evaluations to each of these disabilities, 
effective from October 1992.  

Following receipt of notification of the grant of service 
connection, the veteran perfected a timely appeal with 
respect to the noncompensable ratings assigned to each of 
these service-connected disabilities.  An April 2000 rating 
decision indicates that a compensable disability evaluation 
for the service-connected residuals of a fracture of the left 
fifth metacarpal (nondominant), effective from October 1992, 
had been granted.  However, as the veteran did not express 
satisfaction with the evaluation, an increased rating issue 
with regard to this service-connected disability remained on 
appeal.  See, AB v. Brown, 6 Vet. App. 35 (1993) (which 
stipulates that a veteran is generally presumed to be seeking 
the maximum benefit allowed by law and regulation and that a 
claim remains in controversy where less than the maximum 
available benefit is awarded).  

In July 2000, the Board remanded the veteran's initial rating 
claims to the RO for further evidentiary development.  
Following completion of the instructions set forth in the 
Board's July 2000 remand as well as a continued denial of the 
veteran's initial rating claims, the RO, in August 2003, 
returned his case to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The service-connected residuals of a fracture of the left 
fifth metacarpal are manifested by complaints of pain on all 
motion and palpation, excess fatigability, cramping, 
weakness, and paresthesia, with no objective evaluation 
findings of sequelae or pathology of the in-service fracture 
to this digit.  

3.  The service-connected residuals of a scalp laceration are 
manifested by complaints of persistent discomfort at the 
laceration sites, tenderness, and itching, with objective 
evaluation findings of two benign scars measuring 3/4 inch by 
3/4 inch and 1/2 inch by 1/2 inch.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for the service-connected residuals of a 
fracture of the left fifth metacarpal have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b)(1) (2002); and 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (effective prior to, and since, August 26, 2002).  

2.  The criteria for an initial compensable disability rating 
of 10 percent, but no higher, for the service-connected 
residuals of a scalp laceration have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) (2002); 
and 38 C.F.R. § 4.118, Diagnostic Code 7800 (effective prior 
to, and since, August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete her initial 
rating claims.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In the statement of the case 
furnished in June 1993, a supplemental statement of the case 
issued in November 1999, a letter dated in October 2000, 
supplemental statements of the case furnished in July 2002 
and January 2003, a letter dated in March 2003, and a 
supplemental statement of the case issued in May 2003, the RO 
informed the veteran and her representative of the specific 
provisions of the VCAA, the criteria used to adjudicate her 
initial rating claims, the type of evidence needed to 
substantiate these issues, as well as the specific type of 
information necessary from her.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Furthermore, during the current appeal, the veteran was 
accorded multiple relevant VA examinations.  As such, the 
Board finds that VA has met the requirements of the VCAA and 
its implementing regulations and will proceed to address the 
veteran's initial rating claims based upon a complete and 
thorough review of the pertinent evidence associated with her 
claims folder.  

A.  Residuals Of A Fracture Of The Left Fifth Metacarpal

1.  Factual Background

According to the service medical records, in July 1992, the 
veteran sought treatment for injuries sustained when a fellow 
serviceman came into her barracks while she was asleep and 
hit her with a cane.  She complained of left hand pain, 
difficulty in flexing her left hand, and inabilities to make 
a tight left-handed fist or to place her left hand flat on a 
given surface.  X-rays taken of the veteran's left hand 
showed no bony abnormality.  Radiographic films taken of her 
left digits reflected a nondisplaced hairline fracture of the 
distal portion of the left fifth metacarpal.  A contusion of 
the left hand was assessed.  

The veteran reported to a follow-up examination conducted 
approximately two weeks later in August 1992 still wearing a 
splint on her left hand.  She reported having increased range 
of motion of this extremity.  A physical examination of the 
veteran's left hand demonstrated continued slight tenderness 
of the distal portion of the left fifth metacarpal, good 
active range of motion, and no edema.  The examiner assessed 
a healing distal left fifth metacarpal fracture and 
instructed the veteran to continue wearing the splint for 
another two weeks, when she should return for follow-up 
medical care.  

Approximately one week thereafter, the veteran underwent a 
separation examination.  At that time, she again explained 
that, in the previous month, she had been beaten with a 
wooden cane on the left side of her body.  She explained 
that, as a result of this injury, she had a splint placed on 
her left hand, which had been broken.  At the time of the 
discharge evaluation, a diagnosis of status post left fifth 
finger metacarpal fracture was made.  The examiner noted that 
the veteran was wearing a splint pending follow-up treatment.  

In October 1992, the veteran was discharged from active 
military duty.  Approximately two months later in December 
1992, she underwent a VA general medical examination, at 
which time she reiterated the circumstances surrounding her 
in-service attack, including the resulting hairline fracture 
of her left fifth metacarpal bone that involved a splint or 
cast for several weeks.  At the time of the post-service 
evaluation, the veteran complained of residual soreness and 
aching in the area of the fracture, weakness in her left hand 
grip, and some slight stiffness in this extremity.  This 
examination, which determined that the veteran was 
right-handed, also demonstrated, with regard to her left hand 
(and, in particular, her left fifth metacarpal bone), some 
tenderness to palpation over the left fifth metacarpal bone, 
no swelling, some slight weakness in the left hand grip, and 
no significant residual limitation of motion of the left 
hand.  X-rays taken of the veteran's left hand reflected 
intact bones which were normal in appearance, well-preserved 
joints, normal soft tissue planes, and normal bone density.  
The examiner diagnosed a past history of a hairline fracture 
of the left fifth metacarpal bone with residuals.  

In January 1993, the RO considered this in-service and 
post-service evidence.  Based on the pertinent information, 
the RO granted service connection for residuals of a fracture 
of the left fifth metacarpal.  In view of the lack of 
evaluation findings of functional impairment (including no 
swelling or restricted limitation of motion) other than 
slight weakness in the left hand grip, the RO assigned a 
noncompensable rating to this service-connected disability, 
effective from October 1992.  Following receipt of 
notification of this decision, the veteran perfected a timely 
appeal with respect to the assignment of a noncompensable 
rating to this service-connected disability.  

At a VA bones examination subsequently conducted in March 
1998, the veteran complained of nonradiating pain upon typing 
(of which she explained that she did often at her job) as 
well as left hand stiffness every morning.  The veteran also 
noted that a hand/wrist brace that she wears at night "does 
seem to help."  A physical examination of the veteran's left 
hand demonstrated no visible abnormality, normal movement, 
and normal range of motion.  X-rays taken of the veteran's 
left hand were within normal limits.  The examiner diagnosed 
status-post fracture of the left fifth metacarpal with 
residual pain.  

According to an April 2000 rating action, the RO assigned a 
compensable evaluation of 10 percent for the 
service-connected residuals of a fracture of the left fifth 
metacarpal.  The effective date of the award was October 
1992.  

In May 2001, the veteran underwent a VA hand, thumb, and 
fingers examination.  At that time, the veteran reported 
daily pain on the ulnar side of her left hand along the fifth 
metacarpal and finger which is aggravated by lifting, 
swelling, and occasional redness.  A physical examination of 
the veteran's left hand demonstrated completely normal 
contour; no swelling, erythema, or scarring; no evidence of 
thenar or hypothenar atrophy; no evidence of any effusion in 
any of the joints of the wrist and hand; full flexion and 
extension of all of the fingers in the hand; a grip strength 
of 15 pounds (with a grip strength of 25 pounds on the 
right); good abduction and adduction of the fingers; good 
strength in these motions; the ability to oppose her thumb to 
her little finger without difficulty; good strength in 
opposition; no difficulty with dexterity in carrying out 
these motions; the ability to write with her left hand 
(although the handwriting is better with the right hand); a 
negative Tinel's test over the median nerve at the wrist 
(with complaints of tingling in an ulnar nerve distribution 
when the ulnar nerve was percussed at the wrist (but not at 
the elbow); two point intact discrimination; and complaints 
of pain to palpation from the distal left fifth metacarpal to 
the PIP joint of the little finger.  X-rays taken of the left 
hand were completely normal with no evidence of any residual 
of the in-service fracture, a completely normal contour of 
the fifth metacarpal, and no evidence of any degenerative 
joint disease.  

The examiner assessed a well-healed fracture of the left 
fifth metacarpal which appeared to have healed without 
sequelae.  In addition, the examiner explained that the 
results of this evaluation suggested the possibility of an 
ulnar nerve problem (possibly at the wrist), which may have 
been the source of the veteran's complaints of pain and 
limitation of grip strength.  The examiner recommended 
EMG/NCV tests of the left ulnar nerve to assist in 
elucidating the veteran's complaints of pain and the weakness 
noted in her grip strength.  

Several days later in May 2001, the veteran underwent a VA 
miscellaneous neurological examination, at which time she 
described pain and cramps upon prolonged use (e.g., typing) 
of her left hand as well as weakness in her left hand.  A 
physical examination of the veteran's left hand demonstrated 
a patch of numbness on the ulnar side of the dorsum area, no 
numbness on the radial side, no numbness of the fingers, 
normal strength for finger spreading and for opposition of 
the thumb to the fifth finger, normal grip strength, no 
muscle atrophy, and 2+ deep tendon reflexes at the biceps and 
triceps.  The examiner, who noted that previous x-rays taken 
of the veteran's left hand were normal on two occasions, 
diagnosed subjective problems of pain, cramping, and numbness 
of the left hand with use, but with normal objective 
evaluation findings (particularly in terms of strength).  The 
examiner specifically stated that he could not find objective 
evidence to support the veteran's subjective complaints of 
persistent problems or to conclude that there was a 
persistent neurological deficit from her in-service injury.  

Subsequently, in April 2003, the veteran underwent a VA hand, 
thumb, and fingers examinations, at which time she continued 
to complain of daily pain (described as a "10" on a scale 
of 1 to 10) which lasted from minutes to hours.  The veteran 
explained that this symptom was precipitated by any use and 
was alleviated by ice and wrapping and that, during 
flare-ups, she was unable to use her left hand at all.  A 
physical examination of the veteran's left hand demonstrated 
no anatomical defects, no functional defects, no difficulty 
grasping objects, normal dexterity, full active and passive 
range of motion, no weakened movement against gravity, no 
excess fatigability, no incoordination, and no painful motion 
with use.  The examiner, who concluded that no diagnostic or 
clinical tests were necessary, diagnosed a "well-healed 
fracture of the . . . [left] 5th MC w/o sequelae."  

On the same day in April 2003, the examiner who had conducted 
the VA hand, thumb, and fingers examination also completed a 
VA peripheral nerves evaluation of the veteran's left hand.  
At the neurological examination, the veteran, who is 
right-handed, complained of daily pain (10 on a scale of 
1 to 10), cramping, and weakness which lasted minutes to 
hours upon prolonged use of her left hand as well as 
paresthesia to the ulnar region and dorsal aspect of this 
extremity.  

A physical examination of the veteran's left hand 
demonstrated normal holding of the extremity in the resting 
position with normal orientation of all digits; no thenar or 
hypothenar wasting or atrophy of intrinsic muscles; a 
capillary refill rate of less than 3 seconds in all digits; 
warm and dry skin with healthy color and good turgor; intact 
sensation to vibratory, light, sharp, and dull; intact 
two-point discrimination; discrete articulation and 
opposition in all digits; 5/5 strength in all digits; full 
active and passive range of motion; no lesion; and complaints 
of pain on all motion and palpation as well as excess 
fatigability.  The examiner diagnosed left 5th finger pain 
without pathological findings.  

2.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Review of the claims folder in the present case indicates 
that the service-connected residuals of a fracture of the 
left 5th metacarpal is currently evaluated as 10 percent 
disabling, effective from October 1992, pursuant to 
Diagnostic Code 5227.  During the course of the present 
appeal the schedular criteria by which ankylosis of 
individual fingers is rated changed.  See 67 Fed. Reg. 48784-
48787 (July 26, 2002) (effective Aug. 26, 2002) to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5227.  
Therefore, adjudication of the veteran's rating claim for her 
service-connected left fifth finger disability must include 
consideration of both the old and the new criteria.  However, 
if the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  Hence, the revised rating 
criteria are not applicable before the effective date, 
August 26, 2002.  

Under the old rating criteria for ankylosis of individual 
fingers, pursuant to Diagnostic Code 5227, which was in 
effect prior to August 26, 2002, a noncompensable rating was 
assigned when the relevant evidence reflected ankylosis of 
any finger other than the thumb, index finger, or middle 
finger.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002).  
Extremely unfavorable ankylosis was rated as amputation under 
Diagnostic Codes 5152 through Diagnostic Code 5156.  
38 C.F.R. § 4.71a, Note following Diagnostic Code 5227 
(2002).  See also, 38 C.F.R. § 4.71a, Diagnostic Code 5156 
(effective prior to August 26, 2002) (which stipulated that 
amputation of the minor little finger without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto, warranted the assignment of a 10 percent disability 
rating and that amputation of the minor little finger with 
metacarpal resection and with the loss of more than one-half 
of the bone resulted in the grant of a 20 percent disability 
evaluation).  

Under the new rating criteria for ankylosis of individual 
fingers, pursuant to Diagnostic Code 5227, which became 
effective August 26, 2002, unfavorable or favorable ankylosis 
of the minor little finger results in a noncompensable 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5227 
(effective August 26, 2002).  Also for consideration is the 
matter of whether the evaluation as amputation is warranted 
and whether an additional evaluation is warranted for the 
resulting limitation of motion of other digits or 
interference with the overall function of the hand.  
38 C.F.R. § 4.71a, Note following Diagnostic Code 5227 
(effective August 26, 2002).  

Further, the Board notes that, although regulations recognize 
that a part which becomes painful on use must be regarded as 
seriously disabled, see 38 C.F.R. §§ 4.40 and 4.45, these 
provisions are qualified by specific rating criteria 
applicable to the case at hand.  To the extent that 
evaluation of ankylosis of the 5th finger includes limitation 
of motion of this digit, the provisions of Diagnostic Code 
5227 contemplate limitation of motion of the little finger.  
Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2002).  

Throughout the current appeal, the veteran has asserted that 
the service-connected residuals of a fracture of her left 
fifth metacarpal is more severe than the current 10 percent 
evaluation indicates.  In particular, the veteran cites daily 
pain (10 on a scale of 1 to 10), cramping, and weakness which 
lasts minutes to hours upon prolonged use of her left hand as 
well as paresthesia to the ulnar region and dorsal aspect of 
this extremity.  She asserts that such symptomatology 
warrants a higher disability rating.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of her service-connected left 
fifth metacarpal disability must be considered in conjunction 
with the clinical evidence of record as well as the pertinent 
rating criteria.  

The Board acknowledges the veteran's complaints of pain on 
all motion and palpation, excess fatigability, cramping, 
weakness, and paresthesia associated with her 
service-connected left fifth metacarpal disability.  
Significantly, however, recent objective evaluation findings 
have reflected no anatomical defects, difficulty grasping 
objects, thenar or hypothenar wasting or atrophy of intrinsic 
muscles, or lesions; normal dexterity; full active and 
passive range of motion; normal holding of the extremity in 
the resting position with normal orientation of all digits; a 
capillary refill rate of less than 3 seconds in all digits; 
warm and dry skin with healthy color and good turgor; intact 
sensation to vibratory, light, sharp, and dull; intact 
two-point discrimination; discrete articulation and 
opposition in all digits; and 5/5 strength in all digits.  
Further, the examiner who conducted the recent VA hand, 
thumb, and fingers examination as well as the VA peripheral 
nerves evaluation in April 2003 concluded that the in-service 
fracture of the veteran's left fifth metacarpal had healed 
well without sequelae or pathological findings.  These 
negative examination findings clearly do not support a 
compensable rating for the veteran's service-connected left 
fifth finger disability under either the new, or the old, 
rating criteria.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (effective prior to, and since, August 26, 2002).  

Further, the Board acknowledges the veteran's complaints of 
daily pain, excess fatigability, cramping, weakness, and 
paresthesia associated with her service-connected left fifth 
metacarpal disability.  In addition, she has recently 
reported that, during flare-ups, she has been unable to use 
her left hand at all and that she experiences excess 
fatigability.  Significantly, however, recent objective 
examinations of the veteran's left hand have demonstrated no 
functional defects, weakened movement against gravity, excess 
fatigability, incoordination, or painful motion with use.  

Thus, the Board concludes that the 10 percent rating 
currently assigned for the veteran's service-connected left 
fifth finger disability contemplates any functional 
impairment, pain, and weakness experienced by the veteran as 
a result of this service-connected disorder.  In other words, 
this 10 percent evaluation reflects the extent of pain and 
the related functional impairment that the veteran 
experiences as a consequence of use of her left hand.  See 
DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002).  As such, the Board concludes the 
preponderance of the evidence is against an award of a 
disability evaluation in excess of 10 percent for the 
veteran's service-connected left fifth finger disability at 
any time during the appeal.  See Fenderson, supra.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has considered the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) with 
regard to the veteran's initial rating claim for her 
service-connected left fifth finger disability but has found 
that it does not meet the criteria for submission to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  In this regard, the Board notes that 
the schedular evaluation in this case is not inadequate.  In 
particular, a higher schedular rating for this 
service-connected disability is provided for under the new 
and old schedular criteria for Diagnostic Code 5227.  
However, the medical evidence supporting a rating in excess 
of 20 percent is not present in this case.  Second, the Board 
finds no evidence of an exceptional disability as manifested 
by related factors such as marked interference with 
employment or frequent hospitalizations.  Specifically, it is 
not shown by the evidence of record that the veteran has 
required any recent hospitalization for this 
service-connected disability.  Also, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's initial rating claim for the 
service-connected residuals of a fracture of the left fifth 
metacarpal to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration 
of the extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  
This disability is appropriately rated under the schedular 
criteria.  

B.  Residuals Of A Scalp Laceration

1.  Factual Background

According to the service medical records, at the July 1988 
enlistment examination, the veteran reported that several 
weeks prior to the military evaluation (at the beginning of 
the month), she sustained a laceration to her scalp when a 
television fell on her head at work.  She explained that this 
injury, which did not result in a concussion or a loss of 
consciousness, did require stitches.  At the time of the 
enlistment examination towards the end of July 1988, the 
veteran denied having any problems associated with this 
injury and noted that the stitches had been removed.  

Further, in July 1992, the veteran sought treatment for 
complaints of pain that she was experiencing on the left side 
of her head as a result of the injury that she had sustained 
to the left side of her body during that month.  At the 
separation examination subsequently conducted in August 1992, 
the veteran reiterated that, in the previous month, she had 
been beaten with a wooden cane on the left side of her body, 
including her head and that, as a result of this injury, she 
had three stitches in her head.  At the time of this 
discharge examination, the veteran complained of continued 
tenderness.  A physical evaluation of the veteran's head, 
face, neck, and scalp was normal.  

At the December 1992 VA general medical examination, the 
veteran reiterated the circumstances surrounding the 
in-service attack, including the resulting need for some 
sutures on the laceration of her scalp.  A physical 
examination demonstrated that the veteran had a residual 
bruise which was slightly bluish in discoloration (and which 
was approximately two inches long by one inch wide) over the 
left forearm.  The veteran's head was normal.  The examiner 
diagnosed a past history of multiple contusions and small 
laceration of the scalp with residuals.  

In January 1993, the RO considered this in-service and 
post-service evidence.  Based on the pertinent information, 
the RO granted service connection for residuals of a scalp 
laceration.  In view of the lack of evaluation findings of a 
tender and painful scar resulting from the sutured scalp, the 
RO assigned a noncompensable rating to this service-connected 
disability, effective from October 1992.  Following receipt 
of notification of this decision, the veteran perfected a 
timely appeal with respect to the assignment of a 
noncompensable evaluation to this service-connected 
disability.  

A subsequent VA miscellaneous neurological examination 
conducted in March 1998 indicated that the veteran had three 
small healed lacerations on the posterior top of her head.  A 
physical examination of her head was within normal limits.  A 
skull series was normal.  

Thereafter, in May 2001, the veteran underwent a VA scars 
examination, at which time she complained of persistent 
discomfort at the laceration sites (especially when brushing 
her hair).  She denied any pressure symptoms at the 
laceration sites from sleeping.  The examiner noted that the 
veteran had trouble finding the affected scalp areas, that 
the two lacerations purportedly at the top of the scalp or 
crown could not be found, and that there was no perceptible 
scars on evaluation and no tenderness at the areas on the top 
of the veteran's scalp.  A physical examination demonstrated 
a 11/2 centimeter round, smooth, flat, and white scar on the 
left parietal scalp; mild tenderness on palpation (but mainly 
sensitivity to hair combing or brushing); no adherence; no 
texture; no ulceration or breakdown of the skin; no elevation 
or depression; no underlying tissue loss; no inflammation, 
edema, or keloid formation; normal color; no disfigurement; 
and no limitation of function from the scar.  

The examiner diagnosed a single 11/2 centimeter round, flat, 
and white scar on the left scalp which was minimally tender 
to palpitation, traumatic in etiology, and reportedly 
surgically repaired.  In addition, the examiner expressed his 
opinion that the veteran's symptoms were mainly 
supratentorial, or "dysmorphophobia."  The examiner 
explained that these terms indicate that the veteran's 
symptoms, or complaints, were "far greater than what . . . 
[was] found on clinical examination."  The examiner 
recommended that the veteran undergo a psychiatric evaluation 
because "there is usually an underlying depression . . . 
[or] anxiety disorder associated with this dysmorphophobia."  

In April 2003, the veteran underwent a VA scars examination 
by the same examiner who had completed the VA digits and 
peripheral nerves evaluation on the same day.  At the VA 
scars examination, the veteran reported that her current 
symptoms include itching and tenderness.  A physical 
examination reflected the presence of two scars on the 
veteran's scalp.  As the examiner explained, when viewing the 
veteran's head coronally on a line from the center of the 
right eye posteriorly to just behind the right ear on the 
superior aspect of the parietal region, scar #1 was measured 
as 3/4 inch by 3/4 inch and was described as smooth and white.  
Further, when viewing the veteran's head coronally on a line 
from the lateral canthus of the left eye posteriorly to 
approximately one inch just behind the left ear, scar #2 was 
measured as 1/2 inch by 1/2 inch and was described as smooth, 
flat, and white.  The examiner also noted that, to locate 
scar #2, the veteran "had to feel in her hair a good three 
minutes and was wrong twice."  Further evaluation 
demonstrated no pain, adherence or underlying tissue, 
elevation or depression of the surface contour of the scar on 
palpation, underlying soft tissue damage, inflammation, 
edema, keloid formation, area of induration or inflexibility 
of the skin in the area of the scar, limitation of motion or 
other limitation of function caused by the scar, and no 
disfigurement of the head, face, or neck as a result of the 
scarring.  The scarring was slightly whiter scar than the 
surrounding scalp.  No diagnostic or clinical tests were 
conducted.  The examiner diagnosed benign scars of the scalp.  

2.  Analysis

As the Board has noted in this decision, in evaluating the 
severity of a particular disability, it is essential to 
consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2002).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson, supra. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Review of the claims folder in the present case indicates 
that the service-connected residuals of a laceration of the 
scalp is currently evaluated as noncompensably disabling, 
effective from October 1992, pursuant to Diagnostic 
Code 7800.  During the course of the present appeal the 
schedular criteria by which disfigurement of the head, face, 
or neck is rated changed.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) (effective Aug. 30, 2002) to be codified at 
38 C.F.R. § 4.118, Diagnostic Code 7800.  Therefore, 
adjudication of the veteran's rating claim for the 
service-connected residuals of a scalp laceration must 
include consideration of both the old and the new criteria.  
However, if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Hence, the revised 
rating criteria are not applicable before the effective date, 
August 30, 2002.  

Under the old rating criteria for disfigurement of the head, 
face, or neck, pursuant to Diagnostic Code 7800, which was in 
effect prior to August 30, 2002, a noncompensable rating was 
assigned when the relevant evidence reflected slight 
disfiguring scars of the head, face, or neck.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (effective prior to August 30, 
2002).  Moderately disfiguring scars of the head, face, or 
neck warranted the grant of a 10 percent disability 
evaluation.  Id.  Severely disfiguring scars of the head, 
face, or neck, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, resulted in the 
award of a 30 percent disability rating.  Id.  Evidence that 
scars of the head, face, or neck were completely disfiguring 
or resulted in exceptionally repugnant deformity of one side 
of the face or marked or repugnant bilateral disfigurement 
warranted the grant of a 50 percent disability evaluation.  
Id.  When, in addition to tissue loss and cicatrisation, 
there was marked discoloration, color contrast, or the like, 
the 50 percent rating under Diagnostic Code 7800 could have 
been increased to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, Note 
following Diagnostic Code 7800 (effective prior to August 30, 
2002).  

Under the new rating criteria for disfigurement of the head, 
face, or neck, pursuant to Diagnostic Code 7800, which became 
effective August 30, 2002, one characteristic of 
disfigurement results in the grant of a 10 percent disability 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7800 (effective 
August 30, 2002).  Evidence that disfigurement of the head, 
face, or neck has resulted in visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement warrants the award of 
a 30 percent disability evaluation.  Id.  The next higher 
rating of 50 percent requires evidence that disfigurement of 
the head, face, or neck has caused visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or with 
four or five characteristics of disfigurement.  Id.  The 
highest evaluation of 80 percent necessitates evidence that 
disfigurement of the head, face, or neck has resulted in 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or with six or more 
characteristics of disfigurement.  Id.  

According to this new rating criteria, the eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are:  a scar of five or more inches (13 or 
more centimeters) in length, a scar at least one-quarter inch 
(.6 centimeters) wide at the widest part, surface contour of 
the scar elevated or depressed on palpation, a scar adherent 
to the underlying tissue, skin hypo-, or hyper-, pigmented in 
an area exceeding six square inches (39 square centimeters), 
abnormal skin texture (which is also irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters), underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters), 
indurated and inflexible skin in an area exceeding six square 
inches (39 square centimeters).  38 C.F.R. § 4.118, Note 1 
following Diagnostic Code 7800 (effective August 30, 2002).  
Tissue loss of the auricle under Diagnostic Code 6207 (loss 
of auricle) and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes), or Diagnostic 
Code 6063 (anatomical loss of one eye) are to be rated as 
appropriate.  38 C.F.R. § 4.118, Note 2 following Diagnostic 
Code 7800 (effective August 30, 2002).  Unretouched color 
photographs are to be taken into consideration when 
evaluating these criteria.  38 C.F.R. § 4.118, Note 3 
following Diagnostic Code 7800 (effective August 30, 2002).  

Throughout the current appeal, the veteran has asserted that 
the service-connected residuals of a scalp laceration is more 
severe than the current noncompensable rating indicates.  In 
particular, the veteran cites persistent discomfort at the 
laceration sites (especially when brushing her hair), 
tenderness, and itching.  She asserts that such 
symptomatology warrants a higher disability rating.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of her service-connected scalp 
laceration residuals must be considered in conjunction with 
the clinical evidence of record as well as the pertinent 
rating criteria.  

The Board acknowledges the veteran's complaints of persistent 
discomfort, tenderness, and itching associated with her 
service-connected scalp laceration residuals.  Significantly, 
however, recent objective evaluation findings have reflected 
the presence of two scars on the veteran's scalp.  One scar 
measured 3/4 inch by 3/4 inch and was described as smooth and 
white.  A second scar measured 1/2 inch by 1/2 inch and was 
described as smooth, flat, and white.  A physical examination 
of both of these scars, which were difficult to locate, 
demonstrated no pain, adherence or underlying soft tissue 
damage, elevation or depression of the surface contour of the 
scar on palpation, inflammation, edema, keloid formation, 
area of induration or inflexibility of the skin in the area 
of the scar, limitation of motion or other limitation of 
function caused by the scar, or disfigurement of the head, 
face, or neck as a result of the scarring.  The examiner 
concluded that the scars on the veteran's scalp were benign.  

These negative objective evaluation findings do not support a 
compensable disability rating under the old criteria.  See, 
38 C.F.R. § 4.118, Diagnostic Code 7800 (effective prior to 
August 30, 2002) (which stipulated that evidence of 
moderately disfiguring scars of the head, face, or neck was 
necessary for the grant of a 10 percent disability 
evaluation).  

However, the Board also concludes that the pertinent medical 
evidence of record supports the assignment of a 10 percent 
evaluation for this service-connected disability under the 
new rating criteria.  The recent relevant medical evidence of 
record indicates that the two scars on the veteran's scalp 
measure 3/4 inch by 3/4 inch and 1/2 inch by 1/2 inch.  One of the 
eight characteristics of disfigurement, under the new rating 
criteria, is a scar that measures at least one-quarter inch 
wide at its widest part.  See, 38 C.F.R. § 4.118, Note 1 
following Diagnostic Code 7800 (effective August 30, 2002).  

The recent pertinent medical reports do not support the 
presence of scalp scars that are five or more inches (or 
13 or more centimeters) in length, that have a surface 
contour which is elevated or depressed on palpation, that are 
adherent to underlying tissue, that involve hypo- or 
hyper-pigmented skin in an area exceeding six square inches 
(or 39 square centimeters), that include abnormal skin 
texture (which is also irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (or 39 square 
centimeters), that involves missing underlying soft tissue in 
an area exceeding six square inches (or 39 square 
centimeters), and that includes indurated and inflexible skin 
in an area exceeding six square inches (or 39 square 
centimeters).  38 C.F.R. § 4.118, Note 1 following Diagnostic 
Code 7800 (effective August 30, 2002).  Evidence that a 
service-connected scar has resulted in only one 
characteristic of disfigurement warrants the assignment of a 
compensable disability evaluation of 10 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (effective August 30, 2002).  

The next higher rating for a disfiguring scar of the head, 
face, or neck, under the new evaluation criteria, requires 
evidence of visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective August 30, 2002).  Relevant 
medical records in the present case indicate that the 
veteran's service-connected scalp scars are asymptomatic.  
Such finding clearly does not support the evidence required 
for the next higher rating of 30 percent.  

As such, the Board concludes that a compensable schedular 
evaluation of 10 percent, but no higher, for the veteran's 
service-connected scalp laceration residuals is warranted.  
This disability rating is warranted from the date of the new 
criteria.  The preponderance of the evidence is against an 
award of a disability evaluation greater than the 10 percent 
awarded by this decision for this service-connected 
disability at any time during the appeal prior to August 30, 
2002, the date of the new criteria.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has considered the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) with 
regard to the veteran's initial rating claim but has found 
that it does not meet the criteria for submission to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  In this regard, the Board notes that 
the schedular evaluation in this case is not inadequate.  In 
particular, a schedular rating greater than the 10 percent 
rating awarded by this decision for the veteran's 
service-connected scalp laceration residuals is provided for 
under the schedular criteria for Diagnostic Code 7800.  
However, the medical evidence supporting a rating greater 
than the 10 percent evaluation awarded by his decision is not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations.  Specifically, it is not shown by the 
evidence of record that the veteran has required any recent 
hospitalization for this service-connected disability.  Also, 
the overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to this service-connected 
disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's rating claim for her 
service-connected scalp laceration residuals to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1).  This disability is 
appropriately rated under the schedular criteria.  


ORDER

An initial disability rating greater than 10 percent for 
residuals of a fracture of the left fifth metacarpal is 
denied.  

A compensable disability rating of 10 percent for residuals 
of a scalp laceration is granted, subject to the provisions 
governing the payment of monetary benefits.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

